Citation Nr: 0729285	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  06-06 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1969 to June 
1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which found that new and material evidence had 
not been submitted to reopen a claim for service connection 
for PTSD.  

In June 2006, the veteran testified before the undersigned 
Acting Veterans Law Judge at a hearing that was held at the 
Central Office.  In September 2007, the undersigned Acting 
Veterans Law Judge granted a motion to advance the veteran's 
appeal on the Board's docket.  See 38 U.S.C.A. § 7101 (West 
2002); 38 C.F.R. § 20.900(c) (2006).

The reopened claim of entitlement to service connection for 
PTSD is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


FINDINGS OF FACT

1.  The veteran did not appeal a May 2003 rating decision 
that denied service connection for PTSD.

2.  Evidence added to the record since the May 2003 final 
decision relates to an unestablished fact necessary to 
substantiate the appellant's claim and raises a reasonable 
possibility of substantiating the claim.





CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
for service connection for PTSD.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claim to reopen, the Board finds that VA 
has substantially satisfied the duties to notify and assist 
as required under 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159 (2006).  To the extent there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant in proceeding with this issue 
given the favorable nature of the Board's decision with 
regard to reopening the claim.

In a May 2003 rating decision, the RO denied the veteran's 
claim for service connection for PTSD.  A finally adjudicated 
claim is an application which has been allowed or disallowed 
by the agency of original jurisdiction, the action having 
become final by the expiration of one year after the date of 
notice of an award or disallowance, or by denial on appellate 
review, whichever is earlier.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2006).  Thus, 
the May 2003 decision became final because the appellant did 
not file a timely appeal.

The claim for entitlement to service connection may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The veteran filed this 
application to reopen his claim in August 2004.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The evidence before VA at the time of the May 2003 rating 
decision consisted of service medical records; a DD Form 214; 
VA medical records dated from November 2002 to May 2003; 
private medical records dated from September 1988 to December 
1989; a PTSD questionnaire dated in November 2003; and 
statements in support of claim from the veteran.  The RO 
found that the available evidence was insufficient to confirm 
that the veteran engaged in combat and that the stressor 
information provided was too general in nature to be 
verified.

Among the new evidence received since the May 2003 rating 
decision is a May 2005 notarized "buddy" statement from 
W.W.T. which states that he and the veteran witnessed the 
death of fellow soldier W.A.W. in the spring of 1970.

The Board finds that the evidence received since the May 2003 
rating decision, when viewed with that previously of record, 
is new and material because it raises a reasonable 
possibility of substantiating his claim as it pertains to a 
previously unestablished fact (i.e., evidence of an alleged 
stressor in service).

The Board finds that new and material evidence sufficient to 
reopen the claim has been received.  New and material 
evidence having been submitted, the claim for service 
connection for PTSD is reopened, and the appeal is granted to 
that extent only.


ORDER

The request to reopen a claim for service connection for PTSD 
is granted.  To this extent only, the appeal is granted.




REMAND

The veteran's record of assignments indicates that while he 
was in Vietnam he had a principal duty as a "surv. radar 
crewman."  It appears that he was assigned to the unit 
designated as "Co.E 3d BN 21st 196th INF BDE USARPAC" from 
March 13, 1970 until his departure from Vietnam on January 8, 
1971.  His awards do not include any which are specifically 
limited to persons with exposure to combat.

At the June 2006 hearing, the veteran testified that he 
witnessed the deaths of two friends in 1970, W.A.W. and G.H., 
who also served in the 196th Infantry Brigade.  The veteran 
submitted a buddy statement from W.W.T. that states that he 
and the veteran witnessed the death of fellow soldier W.A.W. 
in the spring of 1970.  In addition, the veteran testified 
that he served in the Hiep Duc Valley and that it came under 
mortar attacks.

VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 C.F.R. § 3.159(c).  
The Board notes that persons with the names cited by the 
veteran are listed among the names of persons known to have 
been killed in Vietnam.  However, it is unclear whether the 
veteran's own assignments would have placed him in a position 
to have observed those deaths.  In order to fulfill VA's duty 
to assist the veteran in development of the facts pertinent 
to his claim, the Board finds that an attempt should be made, 
through official channels, to verify the claimed stressors.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  Therefore, if any 
additional service records are developed showing exposure to 
combat stressors, the veteran should be afforded a VA PTSD 
examination to determine whether he developed the claimed 
disability as a result of such exposures.




Accordingly, the case is REMANDED for the following action:

1.  The RO should prepare a letter asking 
the U. S. Army and Joint Services Records 
Research Center (JSRRC) to provide any 
available information that might 
corroborate the veteran's alleged 
stressors in service.  The letter should 
note that the veteran has provided names 
of two individuals who are known to have 
died in Vietnam, but that it is unclear as 
to whether the veteran's own unit 
assignment would have placed him in a 
position to have observed those deaths.  
Copies of the veteran's record of 
assignments, unit histories, and other 
service personnel records should be 
enclosed with that request.  Any available 
unit records and additional histories 
should be requested from the JSRRC.  

If indicated by the JSRRC, the RO should 
also contact the National Personnel 
Records Center (NPRC) and/or the National 
Archives and Records Administration 
(NARA).  VA will end its efforts to obtain 
records from a Federal department or 
agency only if VA concludes that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.  Any records obtained 
should be associated with the claims file.  
Should no records be obtained, the reason 
for that fact should be properly 
documented in the claims file.

2.  If there is at least one objectively 
confirmed stressor (or sufficient evidence 
of a combat such that a stressor does not 
need to be independently verified), 
request that a VA psychiatrist review the 
claims file to determine whether he meets 
the criteria for a diagnosis of PTSD as 
set forth in the Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed.1994) (DSM-IV).  The claims 
folder, to include a copy of this remand, 
must be made available to and reviewed by 
the examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims folder 
was reviewed.  All necessary special 
studies or tests, to include psychological 
testing and evaluation, such as the 
Minnesota Multiphasic Personality 
Inventory, and the Mississippi Scale for 
Combat-Related PTSD, should be 
accomplished.  

The examiner should determine whether the 
veteran currently suffers from PTSD in 
accordance with DSM-IV, and if so, whether 
there is a link between the current 
symptomatology and in- service combat 
stressors.  The examination report should 
include the complete rationale for all 
opinions expressed.

3.  Thereafter, the RO should readjudicate 
the issue on appeal.  All applicable laws 
and regulations should be considered.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
with a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim. 
38 C.F.R. § 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


